N E W SR E L E A S E TALISMAN ENERGY DECLARES SEMI-ANNUAL DIVIDEND CALGARY, Alberta – October 20, 2008 - Talisman Energy Inc. today declared a semi-annual dividend of 10cents Canadian (C$0.10) per share on the Company’s common shares. The dividend will be paid on December 31, 2008 to shareholders of record at the close of business on December 12, 2008. Talisman Energy Inc. is an independent upstream oil and gas company headquartered in Calgary, Alberta, Canada.Talisman has operations in Canada and its subsidiaries operate in the UK, Norway, Southeast Asia, North Africa and the United States. Talisman’s subsidiaries are also active in a number of other international areas. Talisman is committed to conducting its business in an ethically, socially and environmentally responsible manner. The Company is a participant in the United Nations Global Compact and included in the Dow Jones Sustainability (North America) Index. Talisman's shares are listed on the Toronto Stock Exchange in Canada and the New York Stock Exchange in the United States under the symbol TLM. For further information, please contact: Media and General Inquiries:Shareholder and Investor Inquiries: David Mann, Vice President, Corporate Christopher J. LeGallais & Investor Communications
